OPINION AND ORDER
Geoffrey Miller moves this Court to impose the sanction of a suspension of thirty (30) days, probated for three (3) years, subject to conditions. The Kentucky Bar Association (KBA) has no objection to the motion.
Miller was admitted to the practice of law in the Commonwealth of Kentucky on May 1, 2003, and his bar roster address is 7259 Brixton Lane, Cincinnati, Ohio 45255. His KBA member number is 89657.
Miller admits that he is guilty of violating the Rules of Professional Conduct as charged in KBA File Number 19515. He acknowledges that he was arrested for driving under the influence (first offense), possession of an open alcoholic beverage in a vehicle, and leaving the scene of an *413accident. He was released on his own recognizance, but failed to appear for his subsequent arraignment the following day. In failing to appear at his court date, Miller knowingly disobeyed an obligation under the rules of a tribunal, in violation SCR 3.130 — 3.4(c).
Upon review of the record and applicable law, the Court finds that a thirty (30) day suspension, probated for three (3) years and subject to the following conditions, is appropriate. Accordingly, this Court approves the proposed consensual discipline and declines further review of the matter. SCR 3.480(2).
Therefore, it is hereby ORDERED that:
1. Geoffrey Miller, KBA Member No. 89657, is suspended from the practice of law for a period of thirty (30) days, probated for a period of .three (3) years, on the condition that Miller continue to participate in the Kentucky Lawyer Assistance Program (KYLAP) after the issuance of this Order;
2. Miller shall comply with all terms of his KYLAP Supervision Agreement;
3. Pursuant to SCR 3.450, Miller is directed to pay all costs associated with this proceeding, in the amount of $85.30, for which execution may issue from this Court upon finality of this Opinion and Order;
4. If Miller fails to comply with any of the terms of the discipline set forth herein, the thirty (30)-day suspension shall be enforced upon application of the Office of Bar Counsel to this Court.
MINTON, C.J.; ABRAMSON, CUNNINGHAM, NOBLE, SCOTT and VENTERS, JJ., concur. KELLER, J., not sitting.
ENTERED: April 25, 2013.
/s/ John D. Minton, Jr.